Case 0:20-cv-60816-WPD Document 20 Entered on FLSD Docket 09/03/2020 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 20-cv-60816-DIMITROULEAS

     JUNE GANPAT and
     RICARDO TONG CHIN

                    Plaintiffs,

     v.

     AVENTURE INVESTMENT REALTY, INC.,
     A Florida corporation, ANDRE PIGUET, an
     individual, and MYRON BAILEY, an
     individual

                 Defendants.
     ______________________________________/

               DEFENDANT AVENTURE INVESTMENT REALTY, INC.’s
          MOTION TO DISMISS FOR INSUFFICIENCY OF SERVICE OF PROCESS
                       and Incorporated Memorandum of Law

             Defendant, AVENTURE INVESTMENT REALTY, INC., through counsel,

     hereby move this Honorable Court to dismiss the complaint for insufficiency of service

     of process pursuant to Rule 12(b)(5), Fed.R.Civ.P.

             Plaintiffs failed to use diligent efforts to properly serve the corporate defendant by

     attempting at each instance noted on the affidavit of “no service” that every attempt at

     service was made outside of the hours set forth in the state-law statute on service upon a

     corporation through its Registered Agent. Fla. Stat. §48.091.

             Thereafter, in addition to the failure of diligent efforts to serve Defendant

     AVENTURE INVESTMENT REALTY, INC. Plaintiffs failed to comply strictly with the

     statutes on substitute service, specifically Fla. Stat. §48.181, by applying a statute
Case 0:20-cv-60816-WPD Document 20 Entered on FLSD Docket 09/03/2020 Page 2 of 11




     intended for service on a non-resident doing business in Florida, whereas AVENTURE

     INVESTMENT REALTY, INC., is a Florida corporation.

            Additionally, Plaintiffs compounded the error of applying the statute on

     substituted service on a non-resident by failing to apply Fla. Stat. §48.161, which case

     law provides is to be read in pari materia with Fla. Stat. §48.181.

            In further support, Defendant AVENTURE INVESTMENT REALTY, INC., sets

     forth a memorandum of law, as follows:

                                    MEMORANDUM OF LAW

     I. SERVICE OF PROCESS

     Rule 4(h), Fed.R.Civ.P., provides, inter alia, that:

          (h) SERVING A CORPORATION, PARTNERSHIP, OR ASSOCIATION. Unless federal law
          provides otherwise or the defendant's waiver has been filed, a domestic or foreign
          corporation, or a partnership or other unincorporated association that is subject to
          suit under a common name, must be served:

               (1) in a judicial district of the United States:

                  (A) in the manner prescribed by Rule 4(e)(1) for serving an individual; or

                 (B) by delivering a copy of the summons and of the complaint to an officer, a
               managing or general agent, or any other agent authorized by appointment or by
               law to receive service of process and—if the agent is one authorized by statute
               and the statute so requires—by also mailing a copy of each to the defendant.


            The propriety of service issuing from a federal court need not necessarily be

     tested by the same yardstick as is the constitutional limitation upon service of process

     from a state court, but the latter standard prove helpful and often used guideline. Time,

     Inc. v. Manning, 366 F.2d 690, 694 (5th Cir. 1966). In this case, the Plaintiffs, too, opted

     to follow the state court service protocol for service on a corporation.




                                                    2
Case 0:20-cv-60816-WPD Document 20 Entered on FLSD Docket 09/03/2020 Page 3 of 11




     A. NO DUE DILIGENCE IN ATTEMPTING SERVICE

             Even before using the substitute service statutes, a plaintiff must ‘demonstrate the

     exercise of due diligence in attempting to locate the defendant. Alvarado-Fernandez v.

     Mazoff, 151 So.3d 8, 16 (Fla. 4th DCA 20180 (quoting Wiggam v. Bamford, 562 So.2d

     389, 391 (Fla. 4th DCA 1990); see also Coastal Capital Venture, LLC v. Integrity Staffing

     Sols., Inc. , 153 So.3d 283, 285 (Fla. 2d DCA 2014) ("Substitute service is unauthorized if

     personal service could be obtained through reasonable diligence.").

             Attached to Plaintiffs’ Response to Order to Show Cause of July 27, 2020 [D.E.

     7] is a return of non-service for AVENTURE INVESTMENT REALTY, INC. The

     return shows that the process server on four occasions attempted service at the registered

     office address of the corporation and for the designated Registered Agent. See, Exhibit A

     to this Motion, 2020 Annual Report, Aventure Investment Realty, Inc.

             Fla. Stat. 48.091(2), provides that a

             Every corporation shall keep the registered office open from 10 a.m. to 12 noon
             each day except Saturdays, Sundays, and legal holidays, and shall keep one or
             more registered agents on whom process may be served at the office during these
             hours.

             A close examination of the return of non-service shows that on each occasion set

     forth in the return of non-service, the attempts at service were made at times outside the

     window of 10 a.m. to 12 noon, the required hours of opening under the statute.

             The test for determining the sufficiency of constructive or substitute service is not

     whether it was in fact possible to effect personal service in a given case, but whether the

     plaintiff reasonably employed knowledge at its command, made diligent inquiry, and

     exerted an honest and conscientious effort appropriate to the circumstances, to acquire the




                                                     3
Case 0:20-cv-60816-WPD Document 20 Entered on FLSD Docket 09/03/2020 Page 4 of 11




     information necessary to enable the plaintiff to effect personal service on the defendant.

     Societe Hellin, S.A. v. Valley Commercial Capital, LLC, 254 So.3d 1018, 1020 (Fla. 4th

     DCA 2018); see also, Torrelli v. Travelers Indemnity Co., 495 So.2d 837, 838 (Fla. 3d

     DCA 1986).

                An example of what not to do is found in Knabb v. Morris, 492 So.2d 839, 840-

     41(Fla. 5th DCA 1986). After a car accident, the plaintiff hired an investigator who

     attempted service at three different addresses. The plaintiff also checked the telephone

     directory, the postal service, and several utility companies before attempting substitute

     service. Id. at 840-41. Florida’s Fifth District Court of Appeal held that those efforts did

     not constitute due diligence because the plaintiff ignored certain obvious leads, including

     the vehicle accident report which contained the addresses of the occupants of the

     defendant's car, who the plaintiff could have contacted to inquire about the defendant's

     whereabouts.

                On the other hand, in Alvarado-Fernandez, 151 So.3d 8, 16 (Fla. 4th DCA 2018,

     after a car accident, the plaintiff repeatedly tried to serve the defendant in Colombia,

     where the defendant was a citizen. The plaintiff used the address and driver's license

     number that the defendant had supplied to her rental car company, but that information

     was incorrect. The plaintiff sought discovery from the rental car company, hired two

     separate attorneys to try and find the defendant in Colombia, and investigated social

     media, but could not locate the defendant. Under these facts, Florida’s Fourth District

     Court of Appeal held that the plaintiff's efforts were duly diligent so as to justify substitute

     service.




                                                    4
Case 0:20-cv-60816-WPD Document 20 Entered on FLSD Docket 09/03/2020 Page 5 of 11




             Plaintiffs did not report any efforts at serving Defendant AVENTURE

     INVESTMENT REALTY, INC. other than the four ill-timed attempts at service at the

     registered office and office of the registered agent for the corporation.

             On the whole, the Plaintiffs have not established that they made a diligent inquiry,

     and neither did they make a showing of having put forth the exertion of an honest and

     conscientious effort appropriate to the circumstances to effect service upon a Florida

     corporation, AVENTURE INVESTMENT REALTY, INC.

     B. NO STRICT COMPLIANCE WITH SUBSTITUTE SERVICE STATUTES

             Service was attempted pursuant to and Sec. 48.181, Florida Statutes. This statute

     allow for substitute service on nonresidents of the State of Florida. This statute is

     directed to

                     Any person or persons, individually or associated together as a
                     copartnership or any other form or type of association, who are residents
                     of any other state or country, and all foreign corporations

     Fla. Stat. §48.181(1).

             Fla. Stat. 48.181 is concerned with any action or proceeding against a

     person who is resident of any other state or country…arising out of any

     transaction or operation connected with or incidental to the business or

     business venture.

             Defendant AVENTURE INVESTMENT REALTY, INC. is a Florida corporation,

     not only as one can see from the Exhibit A, the year 2020 Annual Report to the Florida

     Secretary of State, but it is also acknowledged by Plaintiffs in paragraph 4 of the

     Complaint. [D.E. 1].




                                                    5
Case 0:20-cv-60816-WPD Document 20 Entered on FLSD Docket 09/03/2020 Page 6 of 11




             Once substitute service is selected, these statutes must be strictly complied with.

     Parish Mortgage Co. v. Davis, 251 So.2d 342, 343 (Fla. 3rd DCA).

             The Plaintiffs did not meet the requirement of strict compliance with Florida

     legislation setting forth the standards for substituted service of process in lieu of service of

     process on a Florida corporation.

             In this case, the Florida statutes were not complied with, where Plaintiffs failed

     first to make diligent efforts at service on the corporation, pursuant to Fla. Stat. §48.081

     (Service on corporation), and then in attempting to apply substituted service intended for

     service on non-residents in the state.

     C. INAPPLICABLRE STATUTE AND FURTHER FAILURE TO COMPLY
        WITH SUBSTITUTE SERVICE STATUTES

             As set forth above, Section 48.181, Fla. Stat., authorizes the use of

     substituted service when suing a foreign person resident of any other state or

     country, on claims arising out of its business, by serving process on the

     Secretary of State as its "appointed" agent.                  Although the statute also

     addresses a person “concealing his or her whereabouts,” Plaintiffs cannot

     establish that a Florida corporation is concealing itself by attempting service

     on the registered office and registered agent even four times (including two in

     one day), if always outside of the required hours of opening under Fla. Stat.

     48.091(2).

             Further to this, Section 48.161, Fla. Stat., sets forth the method of substituted

     service on nonresidents.      For this reason, Sections 48.161 and 48.181 must be read




                                                     6
Case 0:20-cv-60816-WPD Document 20 Entered on FLSD Docket 09/03/2020 Page 7 of 11




     together for service to be effective. See, Atlas Van Lines, Inc. v. Rossmoore, 271 So.2d 31,

     32 (Fla. 2d DCA 1972), accord, Conde v. Professional Mediquip of Florida, Inc., 436

     So.2d 322, 323 (Fla. 4th DCA 1983) (the two statutory sections are complementary and

     must be read in pari materia with each other).

             According to the courts in Florida, Sections 48.161 and 48.181 must be read

     together for service to be effective. See, Atlas Van Lines, Inc. v. Rossmoore, 271 So.2d

     31, 32 (Fla. 2d DCA 1972); Leviten v. Gaunt, 347 So.2d 452, 453 (Fla. 3rd DCA 1977).

             Plaintiffs have failed in the required strict compliance with the substituted service

     statutes by failing to comply with Fla. Stat., §48.161.

             Section 48.161(1) imposes additional requirements upon the plaintiff utilizing

     substitute service, and provides that:

                     Notice of service and a copy of the process shall be sent forthwith by
                     registered or certified mail by the plaintiff or his or her attorney to the
                     defendant, and the defendant’s return receipt and the affidavit of the
                     plaintiff or his or her attorney of compliance shall be filed on or before the
                     return day of the process or within such time as the court allows […]
                     (emphasis supplied)

             The Plaintiffs’ failure of strict compliance goes to the failure to mail notice of

     service and a copy of the process by registered or certified mail, but also in the failure to

     file the return receipt and an affidavit of compliance. This takes on greater importance

     when viewing the “return of service” from the Florida Department of State [D.E. 16]

     which states prominently: THE SECRETARY OF STATE DOES NOT FORWARD

     DOCUMENTATION TO THE DEFENDANT.

             This explains why, despite the representation on the face of the Florida

     Department of State document that a copy of the process and initial pleading…was filed




                                                   7
Case 0:20-cv-60816-WPD Document 20 Entered on FLSD Docket 09/03/2020 Page 8 of 11




     on July 30, 2020 at 04:00 P.M., Defendant AVENTURE INVESTMENT REALTY, INC.

     was not, in fact, served with a copy of the summons and complaint.

            It has been held that the liberal construction of Rule 4, Fed.R.Civ.P. cannot be

     utilized as a substitute for the plain legal requirements of the rule as to the manner in

     which service of process may be had on a corporation. U.S. v. Mollenhauer

     Laboratories, Inc., 267 F.2d 260, 262 (7th Cir. 1959).

            The primary purpose of Rule 4, Fed.R.Civ.P., providing for process is to give

     adequate notice of the pendency of an action. Sechrist v. Palshook, 97 F.Supp. 505, 507

     (E.D. Pa. 1951)

            Personal service under Rule 4 serves two purposes: notifying a defendant of the

     commencement of an action against him and providing a ritual that marks the court's

     assertion of jurisdiction over the lawsuit. Oklahoma Radio Associates v. F.D.I.C., 969

     F.2d 940, 943 (10th Cir. 1992). Here, the Plaintiffs failed in the first purpose, and led the

     court astray on the second.

            WHEREFORE, Defendant AVENTURE INVESTMENT REALTY, INC. prays

     that this Honorable Court grant this motion and enter an order dismissing the Complaint

     as to Defendant AVENTURE INVESTMENT REALTY, INC.

                                            Respectfully submitted,

                                            By:     S/David S. Willig
                                                    David S. Willig Chartered
                                                    Fla. Bar No. 779539
                                                    2837 SW 3rd Ave
                                                    Miami, FL 33129
                                                    Tel: (305) 860-1881
                                                     dswillig@aol.com
                                                    Attorney for  Defendant            AVENTURE
                                                    INVESTMENT REALTY, INC.




                                                   8
Case 0:20-cv-60816-WPD Document 20 Entered on FLSD Docket 09/03/2020 Page 9 of 11




                                 CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this____ day of September, 2020, I served the
      foregoing Defendant AVENTURE INVESTMENT REALTY, INC.s Motion to Dismiss for
      Insufficiency of Service of Process, upon RIA CHATTERGOON, PLLC, Attorney for
      Plaintiffs via CM/ECF.

                                     By:            S/David S. Willig
                                            David S. Willig Chartered
                                            2837 SW 3rd Ave
                                            Miami, FL 33129
                                            Tel: (305) 860-1881
                                             dswillig@aol.com
                                            Attorney for Defendant AVENTURE
                                            INVESTMENT REALTY, INC.




                                           9
Case 0:20-cv-60816-WPD Document 20 Entered on FLSD Docket 09/03/2020 Page 10 of 11




      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
      	  
                                 EXHIBIT	  A	  
   Case 0:20-cv-60816-WPD Document 20 Entered on FLSD Docket 09/03/2020 Page 11 of 11
2020 FLORIDA PROFIT CORPORATION ANNUAL REPORT                        FILED
DOCUMENT# P03000147839                                           Jan 02, 2020
Entity Name: AVENTURE INVESTMENT REALTY, INC.                 Secretary  of State
                                                                6452834360CC
Current Principal Place of Business:
2450 HOLLYWOOD BLVD
 200B
HOLLYWOOD, FL 33020


Current Mailing Address:
2450 HOLLYWOOD BLVD
 200B
HOLLYWOOD, FL 33020 US

FEI Number: XX-XXXXXXX                                                                                                       Certificate of Status Desired: No
Name and Address of Current Registered Agent:
NAON & CO. LLC
2450 HOLLYWOOD BLVD
 200B
HOLLYWOOD, FL 33020 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

SIGNATURE: SIMON NAON                                                                                                                                                       01/02/2020
                          Electronic Signature of Registered Agent                                                                                                                 Date

Officer/Director Detail :
Title                  PD                                                                              Title                  TREASURER
Name                   PIGUET, ANDRE                                                                   Name                   NAON, SIMON L
Address                2450 HOLLYWOOD BLVD                                                             Address                2450 HOLLYWOOD BLVD
                        200B                                                                                                   200B
City-State-Zip:        HOLLYWOOD FL 33020                                                              City-State-Zip:        HOLLYWOOD FL 33020




I hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that I am an officer or director of the corporation or the receiver or trustee empowered to execute this report as required by Chapter 607, Florida Statutes; and that my name appears
above, or on an attachment with all other like empowered.

SIGNATURE: SIMON NAON                                                                                                   T                                                   01/02/2020
                        Electronic Signature of Signing Officer/Director Detail                                                                                                   Date
